Citation Nr: 1125623	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for keratosis pilaris with atopic dermatitis, to include as secondary to in-service herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a March 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in June 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he suffers from a chronic skin disorder as a result of herbicide exposure during active service.  In a February 2011 statement, the Veteran indicated he recently received emergency treatment for his skin disorder, followed by approximately ten to twelve urgent care visits.  To date, these potentially pertinent records have not been associated with the claims file.  Thus, on remand, the AOJ should attempt to retrieve these records.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all records related to treatment for his claimed skin disorder.  The AOJ should then obtain any relevant treatment records identified by the Veteran.  Any negative response should be appropriately documented into the record.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

